Opinion filed April 18, 2019




                                     In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00113-CR
                                   ___________

 HARRY DWAIN NOVAK A/K/A TOMMY BROWNE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR13916


                      MEMORANDUM OPINION
       Appellant, Harry Dwain Novak a/k/a Tommy Browne, waived a jury and
entered an open plea of guilty to the offense of felony driving while intoxicated.
Appellant also pleaded true to a felony enhancement allegation, and the trial court
ordered a presentence investigation report. The trial court convicted Appellant,
found the enhancement allegation to be true, and assessed punishment at
confinement for ten years and a fine of $1,000. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that there are no arguable
issues to raise in this appeal. Counsel has provided Appellant with a copy of the
brief, the motion to withdraw, and a form motion for pro se access to the record.
Subsequent to the filing of the brief, counsel sent a copy of the clerk’s record and
reporter’s record to Appellant. Counsel advised Appellant of his right to review the
record and file a response to counsel’s brief. Counsel also advised Appellant of his
right to file a petition for discretionary review in order to seek review by the Texas
Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991).
      Appellant subsequently filed a response to counsel’s Anders brief. He also
filed various motions regarding the record: a motion to supplement the clerk’s
record, a motion to request nonpublication of decisions, and a motion to correct
inaccuracies in the record. We have reviewed Appellant’s motions and his Anders
response. In addressing an Anders brief and a pro se response, a court of appeals
may only determine (1) that the appeal is wholly frivolous and issue an opinion
explaining that it has reviewed the record and finds no reversible error or (2) that
arguable grounds for appeal exist and remand the cause to the trial court so that new
counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at 409;
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the




                                          2
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that no arguable grounds for appeal exist.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court. Additionally, we overrule Appellant’s motion to supplement the clerk’s
record, motion to request nonpublication of decisions, and motion to correct
inaccuracies in the record.


                                                                   PER CURIAM


April 18, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3